Exhibit 10.1

 

Execution Version

 

ECU SILVER MINING INC.

 

(a Québec corporation)

 

 

87 Front Street East
2nd Floor
Toronto, Ontario M5E 1B8

 

--------------------------------------------------------------------------------

 

SUBSCRIPTION AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE ‘‘SECURITIES ACT’’) OR ANY STATE
SECURITIES LAWS, AND ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO
REGISTRATION OR AN AVAILABLE EXEMPTION THEREFROM.  THE SUBSCRIBER (1) AGREES
THAT IT WILL NOT RESELL OR OTHERWISE TRANSFER NOTES OR THE COMMON SHARES
ISSUABLE UPON CONVERSION OF SUCH NOTES, EXCEPT (A) TO THE ISSUER OR A SUBSIDIARY
THEREOF; (B) TO PERSONS OTHER THAN U.S. PERSONS IN AN “OFFSHORE” TRANSACTION IN
COMPLIANCE WITH REGULATION S UNDER THE SECURITIES ACT; (C) PURSUANT TO THE
EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 OR RULE 144A, AS AVAILABLE,
ADOPTED UNDER THE SECURITIES ACT OR ANOTHER AVAILABLE EXEMPTION UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS; OR (D) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT; AND (2) AGREES THAT
IT WILL, PRIOR TO ANY TRANSFER OF THIS SECURITY, FURNISH TO THE ISSUER SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS MAY BE REQUIRED TO
CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND ANY APPLICABLE STATE SECURITIES LAWS.  THE HOLDER HEREOF WILL NOT, DIRECTLY
OR INDIRECTLY, ENGAGE IN ANY HEDGING TRANSACTIONS WITH REGARD TO NOTES  OR ANY
COMMON SHARES ISSUABLE UPON CONVERSION OF SUCH NOTES, EXCEPT AS PERMITTED BY THE
SECURITIES ACT.

 

--------------------------------------------------------------------------------


 

SUBSCRIPTION DETAILS

 

To:                          ECU Silver Mining Inc. (the “Issuer”)

 

Re:                          $15,000,000 Principal Amount of Convertible Senior
Unsecured Notes

 

Golden Minerals Company (the “Subscriber”) hereby subscribes for and agrees to
purchase from the Issuer, on and subject to the terms and conditions set forth
in this Agreement, $15,000,000 principal amount of 0% convertible senior
unsecured notes of the Issuer (the “Notes”) due on the Maturity Date (as defined
herein).  Each $1,000 principal amount of Notes is convertible, at the option of
the holder at any time from and after the Closing Date (as defined herein) and
prior to 5:00 p.m. (Toronto time) on June 29, 2012, into 1,032 Common Shares (as
defined herein), on the terms and conditions contained in this Agreement and the
Convertible Note Certificate (as defined herein).  The Subscriber agrees to be
bound by the terms and conditions set forth in this Agreement and the
Convertible Note Certificate, including, without limitation, the
representations, warranties and covenants set forth herein and therein.

 

(Signature page to follow)

 

--------------------------------------------------------------------------------


 

 

GOLDEN MINERALS COMPANY

 

 

 

 

 

By:

/s/ Jeffrey G. Clevenger

 

 

 

 

Name:

Jeffrey G. Clevenger

 

 

 

 

Title:

President and Chief Executive Officer

 

Confirmation and Acceptance.

 

ECU Silver Mining Inc. hereby accepts the subscription as set forth above on the
terms and conditions contained in this Agreement.

 

DATED as of the 24th day of June, 2011.

 

 

ECU SILVER MINING INC.

 

 

 

 

 

By:

/s/ Stephen Altmann

 

 

 

 

Name:

Stephen Altmann

 

 

 

 

Title:

President and Director

 

 

[Subscription Agreement]

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS OF SUBSCRIPTION FOR NOTES

 

1.0          INTERPRETATION

 

1.1           In this Agreement, unless the context otherwise requires:

 

(a)           “Agreement” means this Subscription Agreement to be entered into
between the Issuer and the Subscriber, including Schedule “A” attached hereto
(which is incorporated in and forms and integral part hereof), in each case as
they may be amended or supplemented from time to time;

 

(b)           “Applicable Securities Laws” means, the securities legislation and
stock exchange rules having application and the rules, policies, notices and
orders issued thereunder or otherwise by applicable securities regulatory
authorities, including the Securities Commissions, the SEC and the Exchange;

 

(c)           “Arrangement Agreement” means the arrangement agreement dated the
date hereof to be entered into between the Subscriber and the Issuer;

 

(d)           “Closing” means the closing of the purchase of the Notes by the
Subscriber;

 

(e)           “Closing Date” means the date that is ten days following the date
of this Agreement or such other date or dates as the Issuer and the Subscriber
may mutually agree upon in writing;

 

(f)            “Closing Time” means 9:00 a.m. (Toronto time) on the Closing Date
or such other time as the Issuer and the Subscriber may mutually agree upon in
writing;

 

(g)           “Common Share” means a common share in the capital of the Issuer;

 

(h)           “Convertible Note Certificate” means the convertible senior
unsecured note certificate evidencing the Notes and dated as of the Closing Date
and includes the terms and conditions set forth therein;

 

(i)            “Exchange” means the Toronto Stock Exchange;

 

(j)            “Issuer” means ECU Silver Mining Inc., a corporation governed by
the laws of Québec;

 

(k)           “Maturity Date” means June 30, 2012, or, if the Issuer exercises
the Maturity Extension Option, December 31, 2012;

 

(l)            “Maturity Extension Option” means the option, exercisable by the
Issuer by written notice to the holder of the Notes at any time prior to
5:00 p.m. (Toronto time) on May 31, 2012, to extend the Maturity Date to
December 31, 2012 in exchange for a cash payment to the holder of the Notes
equal to 4% of the principal amount of the Notes held;

 

(m)          “Notes” means the $15,000,000 principal amount of 0% convertible
senior unsecured notes of the Issuer due on the Maturity Date, on the terms and
conditions contained in this Agreement and the Convertible Note Certificate;

 

(n)           “Offshore Transaction” means an “offshore transaction” as defined
in Regulation S;

 

(o)           “Private Placement” means the offering by the Issuer for sale on a
private placement basis of Notes;

 

(p)           “Regulation D” means Regulation D promulgated by the SEC pursuant
to the U.S. Securities Act;

 

(q)           “Regulation S” means Regulation S promulgated by the SEC pursuant
to the U.S. Securities Act;

 

1

--------------------------------------------------------------------------------


 

(r)            “Rule 144” means Rule 144 as promulgated by the SEC under the
U.S. Securities Act;

 

(s)           “SEC” means the United States Securities and Exchange Commission;

 

(t)            “Securities” means, collectively, the Notes and the Underlying
Shares;

 

(u)           “Securities Commissions” means, collectively, the applicable
securities commissions or other securities regulatory authorities in each of the
provinces of Canada;

 

(v)           “Subscriber” means Golden Minerals Company, a corporation governed
by the laws of Delaware;

 

(w)          “Subscription Price” means the $15,000,000 price paid by the
Subscriber for Notes;

 

(x)            “Term Sheet” means the term sheet attached hereto as Schedule
“A;”

 

(y)           “Underlying Shares” means the Common Shares issuable upon the
conversion of Notes;

 

(z)            “United States” means the United States as defined in Regulation
S;

 

(aa)         “U.S. Person” means U.S. person as defined in Regulation S; and

 

(bb)         “U.S. Securities Act” means the United States Securities Act of
1933, as amended.

 

1.2           Time is of the essence of this Agreement.

 

1.3           This Agreement is to be read with all changes in gender or number
as required by the context.

 

1.4           The headings in this Agreement are for convenience of reference
only and do not affect the interpretation of this Agreement.

 

1.5           All monetary amounts specified in this Agreement are in the lawful
currency of Canada, unless otherwise specified.

 

1.6           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York (without regard to conflict of
laws principles).

 

2.0         SUBSCRIPTION FOR NOTES

 

2.1           The Subscriber hereby confirms its subscription for and offer to
purchase the Notes from the Issuer, on and subject to the terms and conditions
set out in this Agreement, the Term Sheet, and the Convertible Note Certificate.

 

3.0         DESCRIPTION OF NOTES

 

3.1           The Notes will be issued to and registered in the name of the
Subscriber and will include the terms set forth in the Term Sheet and such other
terms as are not inconsistent with this Agreement.

 

3.2           Each $1,000 principal amount of Notes will be convertible at the
option of the Subscriber, for no additional consideration, into 1,032 Common
Shares, at any time from and after the Closing Date and prior to 5:00 p.m.
(Toronto time) on June 29, 2012, under the terms and subject to adjustments as
set forth in the Convertible Note Certificate, representing a conversion price
of $0.969 per Common Share, or into such other number of Common Shares and
representing such other conversion price as is acceptable to the Exchange.

 

2

--------------------------------------------------------------------------------


 

4.0          REPRESENTATIONS, WARRANTIES, COVENANTS AND ACKNOWLEDGEMENTS OF THE
SUBSCRIBER

 

4.1   The Subscriber represents, warrants, covenants and acknowledges, as
applicable, to and with the Issuer (and acknowledges that the Issuer is relying
thereon), as at the date hereof and as at the Closing Time, that:

 

(a)                                  the Notes are being offered for sale only
on a “private placement” basis and on the basis that the sale and delivery of
the Notes and the issuance of the Underlying Shares is exempt from the
requirement to file a prospectus or registration statement under the Applicable
Securities Laws, and that:

 

(i)                                     as a result, certain protections, rights
and remedies provided by the Applicable Securities Laws including statutory
rights of rescission or damages, will not be available to the Subscriber;

 

(ii)                                  no securities commission or similar
regulatory authority has reviewed or passed on the merits of the Securities;

 

(iii)                               there is no government or other insurance
covering the Securities;

 

(iv)                              the Subscriber may not receive information
that would otherwise be required to be provided to the Subscriber under the
Applicable Securities Laws; and

 

(v)                                 the Issuer is relieved from certain
obligations that would otherwise apply under the Applicable Securities Laws;

 

(b)                                 the Subscriber is a resident of the United
States, the address of its place of business is 350 Indiana Street, Suite 800
Golden, Colorado, 80401 U.S.A., and such address was not obtained or used solely
for the purpose of subscribing for the Notes, and the Subscriber represents and
warrants that it is an “accredited investor” that satisfies the criteria set
forth in Rule 501(a) of Regulation D promulgated under the U.S. Securities Act;

 

(c)                                  the Subscriber represents and warrants that
it is an “accredited investor” within the meaning of National Instrument 45-106
— Prospectus and Registration Exemptions of the Canadian Securities
Administrators, is purchasing the Notes as principal and was not created, or is
not used, solely to purchase or hold the Notes as an “accredited investor”
described in paragraph (m) of the definition of “accredited investor” in section
1.1 of such instrument;

 

(d)                                 other than as set forth in the Term Sheet,
no person has made to the Subscriber any written or oral representations:

 

(i)            that any person will resell or repurchase any of the Notes;

 

(ii)           that any person will refund the purchase price of the Notes; or

 

(iii)          as to the future price or value of any of the Notes;

 

(e)                                  neither the Subscriber nor any of its
affiliates is the beneficial owner of, or exercises control or direction over,
any Common Shares, excluding the Underlying Shares into which the Notes being
purchased are convertible;

 

(f)                                    the Subscriber is at arm’s length with,
and is not an insider or affiliate of (each, within the meaning of the
Applicable Securities Laws), the Issuer;

 

(g)                                 the Subscriber has the legal capacity and
competence to enter into, execute and deliver this Agreement and to take all
actions required pursuant hereto, is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation, and all necessary approvals
by its directors have been given to authorize the execution and delivery of this
Agreement;

 

3

--------------------------------------------------------------------------------


 

(h)           the entering into of this Agreement and the transactions
contemplated hereby will not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber is a
party or by which it is or may be bound;

 

(i)            this Agreement has been duly executed and delivered by the
Subscriber and constitutes a legal, valid and binding obligation of the
Subscriber enforceable against the Subscriber in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws relating to or affecting the rights of
creditors generally and except as limited by the application of equitable
principles when equitable remedies are sought, and by the fact that rights to
indemnity, contribution and waiver, and the ability to sever unenforceable
terms, may be limited by applicable law;

 

(j)            the delivery of this subscription, the acceptance hereof by the
Issuer and the issuance of the Notes to the Subscriber complies with all
applicable laws of the Subscriber’s jurisdiction of residence, incorporation or
organization, as applicable;

 

(k)           if required by the Applicable Securities Laws or any policy or
order of any Securities Commission or the Exchange, the Subscriber will execute,
deliver, file and otherwise assist the Issuer in filing such reports,
undertakings and other documents as may be required in connection with the
subscription by the Subscriber for the Notes;

 

(l)            the Subscriber has not subscribed for the Notes as a result of
any form of general solicitation or general advertising, including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio, television or
internet or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising;

 

(m)          the funds representing the Subscription Price which will be
advanced by the Subscriber to the Issuer hereunder will not represent proceeds
of crime for the purposes of the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) (the “PCMLA”) or the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (the “PATRIOT Act”) and the Subscriber acknowledges that the
Issuer may in the future be required by law to disclose the Subscriber’s name
and other information relating to this Agreement and the Subscriber’s
subscription hereunder, on a confidential basis, pursuant to the PCMLA or the
PATRIOT Act.  None of the Subscription Price to be provided by the Subscriber
(i) have been or will be derived from or related to any activity that is deemed
criminal under the laws of Canada, the United States of America, or any other
jurisdiction, or (ii) are being tendered on behalf of a person or entity who has
not been identified to the Subscriber, and it shall promptly notify the Issuer
if the Subscriber discovers that any of such representations ceases to be true
and provide the Issuer with appropriate information in connection therewith;

 

(n)           the Subscriber has not received, nor has it requested, nor does it
have any need to receive, any offering memorandum (as defined under Applicable
Securities Law) or any other document from the Issuer describing the business
and affairs of the Issuer with respect to the offering and purchase of Notes;
and

 

(o)           this subscription is not enforceable by the Subscriber unless it
has been accepted by the Issuer.

 

4.2   The Subscriber acknowledges and agrees that the foregoing representations
and warranties are made by the Subscriber with the intent that they may be
relied upon by the Issuer in determining its eligibility as a purchaser of the
Notes under Applicable Securities Laws.  The Subscriber further agrees that by
accepting the Notes, the Subscriber shall be representing and warranting that
the foregoing representations and warranties contained herein are true as at the
Closing with the same force and effect as if they had been made by the
Subscriber as at the Closing.

 

4.3   The Subscriber, on its own behalf and, if applicable, on behalf of each
beneficial purchaser for whom Subscriber is contracting hereunder, acknowledges
and consents to the fact that the Exchange, its affiliates, authorized agents,
subsidiaries and divisions collect personal information (as such term is defined
in the Company Manual of the Exchange) in certain information forms which are
submitted to the Exchange and use such information for the following purposes:

 

4

--------------------------------------------------------------------------------


 

(a)                                  to conduct background checks,

 

(b)                                 to verify the personal information that has
been provided about each individual,

 

(c)                                  to consider the suitability of the
individual to act as an insider of an issuer,

 

(d)                                 to provide disclosure to market participants
as to the security holdings of directors, officers, other insiders and promoters
of the Issuer, or its associates or affiliates,

 

(e)                                  to conduct enforcement proceedings, and

 

(f)                                    to perform other investigations as
required by and to ensure compliance with all applicable rules, policies,
rulings and regulations of the Exchange, securities legislation and other legal
and regulatory requirements governing the conduct and protection of the public
markets in Canada.

 

As part of above-mentioned process, the Exchange also collects additional
personal information from other sources, including but not limited to,
securities regulatory authorities in Canada or elsewhere, investigative, law
enforcement or self-regulatory organizations, regulations services providers and
each of their subsidiaries, affiliates, regulators and authorized agents, to
ensure that the purposes set out above can be accomplished.

 

The personal information the Exchange collects may also be disclosed:

 

(a)                                  to the agencies and organizations in the
preceding paragraph, or as otherwise permitted or required by law, and they may
use it in their own investigations for the purposes described above; and

 

(b)                                 on the website of the Exchange or through
printed materials published by or pursuant to the directions of the Exchange.

 

Subscriber, on its own behalf and, if applicable, on behalf of each beneficial
purchaser for whom Subscriber is contracting hereunder, acknowledges and
consents to all of the foregoing and to the fact that the Exchange may from time
to time use third parties to process information and/or provide other
administrative services.  In this regard, the Exchange may share the information
with such third party service providers.

 

5.0  REPRESENTATIONS, WARRANTIES, COVENANTS AND ACKNOWLEDGEMENTS OF THE ISSUER

 

5.1   By execution of this Agreement, the Issuer hereby agrees that the
Subscriber shall have the benefit of the representations, warranties and
covenants made by the Issuer and set forth in the Arrangement Agreement and
further agrees that all such representations, warranties and covenants shall
(i) be deemed to be incorporated herein as if they were reproduced in their
entirety, (ii) form an integral part of this Agreement and (iii)  survive the
Closing and continue in full force and effect for the benefit of the Subscriber
regardless of any termination of the Arrangement Agreement, in the case of
covenants, in accordance with the terms of the Arrangement Agreement and, in the
case of representations and warranties, for a period ending on the earlier of
(a) the Effective Time (as defined in the Arrangement Agreement) and (b) two
years after the Closing Time.

 

5.2   In addition to the representations, warranties and covenants made by the
Issuer pursuant to Section 5.1, the Issuer represents, warrants, covenants and
acknowledges, as applicable, to and with the Subscriber (and acknowledges that
the Subscriber is relying thereon), as at the date hereof and as at the Closing
Time, that:

 

(a)                                  all consents, approvals, permits,
authorizations or filings as may be required under any statute, rule or
regulation applicable to the Issuer including, without limitation, the
Applicable Securities Laws, necessary for: (i) the execution and delivery of
this Agreement; (ii) the issuance of the Notes; (iii) the issuance of the
Underlying Shares upon conversion of the Notes; and (iv) the completion of the
Private Placement, have been made or obtained, or will be obtained or made (as
the case may be) by the Closing Time;

 

5

--------------------------------------------------------------------------------


 

(b)                                 the execution and delivery of this
Agreement, the performance by the Issuer of its obligations hereunder, including
the issue and sale of the Notes, and, upon conversion of the Notes, the
Underlying Shares, do not and will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under
(whether after notice or lapse of time or both): (i) any statute, rule or
regulation applicable to the Issuer including, without limitation, the
Applicable Securities Laws; (ii) the constating documents, by-laws or
resolutions of the Issuer which are in effect at the date hereof; (iii) any
mortgage, note, indenture, contract, agreement, instrument, lease or other
document to which the Issuer or any of its subsidiaries is a party or by which
it is bound; or (iv) any judgment, decree or order binding the Issuer or its
subsidiaries, property or assets;

 

(c)                                  this Agreement has been duly authorized,
executed and delivered by the Issuer. This Agreement constitutes a valid and
binding obligation of the Issuer and is enforceable against the Issuer in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws relating to or
affecting the rights of creditors generally and except as limited by the
application of equitable principles when equitable remedies are sought, and by
the fact that rights to indemnity, contribution and waiver, and the ability to
sever unenforceable terms, may be limited by applicable law; and

 

(d)                                 the Notes will be, as at the Closing Time,
duly issued.  The Underlying Shares will be issued as fully paid and
non-assessable Common Shares upon conversion of the Notes in accordance with the
Convertible Note Certificate and such Common Shares will not have been issued in
violation of or subject to any pre-emptive rights or contractual rights to
purchase securities issued by the Issuer.

 

5.3   The Issuer shall only use the proceeds from the Private Placement in
accordance with the terms and conditions set out in the Term Sheet, including
Exhibit A thereto. The Issuer will promptly provide to the Subscriber copies of
all invoices, work orders and documentation related to any use of proceeds of
the Private Placement by the Issuer.

 

6.0  CLOSING

 

6.1   Subject to the remainder of this Section 6.0, Closing will occur at the
Closing Time on the Closing Date, at which time the Issuer shall deliver the
Convertible Note Certificate to the Subscriber and the Subscriber shall deliver
the Subscription Price to the Issuer.

 

6.2   The obligations of the Issuer and the Subscriber to complete the Private
Placement are subject to the fulfillment, on or before the Closing Date, of each
of the following conditions precedent, each of which may only be waived with the
mutual consent of the Parties:

 

(a)                                  the Arrangement Agreement being executed by
the Issuer and the Subscriber and being in full force and effect;

 

(b)                                 no event or circumstance being in existence
which would permit the Subscriber to terminate the Arrangement Agreement in
accordance with its terms (provided however that the Subscriber acknowledges
that the Closing is not conditional on the consummation of the Arrangement as
defined in and contemplated by the Arrangement Agreement);

 

(c)                                  the issue and sale of the Notes being
exempt from the requirement to file a prospectus, registration statement or
similar document under the Applicable Securities Laws relating to the sale of
the Notes, or the Issuer having received such orders, consents or approvals as
may be required to permit such sale without the requirement of filing a
prospectus, registration statement or similar document;

 

(d)                                 the Issuer obtaining from the Exchange
conditional approval to list the Underlying Shares on the Exchange;

 

(e)                                  the Issuer obtaining all such other orders,
permits, approvals, waivers, consents, licenses or similar authorizations of
Regulators necessary to complete the Private Placement. As used in this
Agreement, “Regulator” means (i) any governmental or public entity department,
court, commission, board, bureau, agency or instrumentality, and (ii) any
quasi-governmental, self regulatory or private body exercising any regulatory
authority; and

 

6

--------------------------------------------------------------------------------


 

(f)                                    each party hereto having properly
completed, signed and delivered any further documentation as required under
Applicable Securities Laws or reasonably requested by the other party.

 

6.3   The Subscriber acknowledges and agrees that the obligations of the Issuer
hereunder are conditional on the representations and warranties of the
Subscriber contained herein being true and correct as at the Closing Date, which
condition is for the exclusive benefit of the Issuer and may be waived, in whole
or in part, by the Issuer in its sole discretion.

 

6.4   The Issuer acknowledges and agrees that the obligations of the Subscriber
hereunder are conditional on:

 

(a)                                  the representations, warranties and
covenants of the Issuer contained or incorporated herein being true and correct
or complied with (as the case may be) as at the Closing Date;

 

(b)                                 the Closing occurring on or before the day
that is at least five (5) Business Days prior to the Target Meeting Record Date
(as defined in the Arrangement Agreement); and

 

(c)                                  the Convertible Note Certificate, in form
and substance satisfactory to the Subscriber, having been executed and delivered
by the Issuer to the Subscriber;

 

which conditions are for the exclusive benefit of the Subscriber and may be
waived, in whole or in part, by the Subscriber in its sole discretion.

 

7.0  HOLD PERIOD AND RESALE RESTRICTIONS

 

7.1   The Subscriber understands and hereby acknowledges that:

 

(a)           The Notes issuable pursuant to the Private Placement will be
subject to certain resale restrictions imposed under Applicable Securities Laws
and the rules of regulatory bodies having jurisdiction including, without
limiting the generality of the foregoing, the requirement that Notes issuable
pursuant to the Private Placement not be traded for a period of four months from
the Closing Date as required under the Applicable Securities Laws in Canada, and
the applicable restrictions under the U.S. Securities Act, except as permitted
by Applicable Securities Laws, and that the Notes and all securities issued in
exchange or conversion thereof (including the Underlying Shares), or as payment
of any interest due thereon, are “restricted securities” as defined under
Rule 144 of the U.S. Securities Act and may be resold only if:

 

(i)            the sale is to the Issuer;

 

(ii)           the sale is made outside the United States in an Offshore
Transaction meeting the requirements of Rule 904 of Regulation S (or such
successor rule or regulation then in effect), if available, and in compliance
with applicable state securities laws;

 

(iii)          the sale is made pursuant to an exemption from the registration
requirements under the U.S. Securities Act provided by Rule 144 or 144A
thereunder, if available, and in accordance with any applicable state securities
laws, and it has prior to such sale furnished to the Issuer an opinion of
counsel to that effect reasonably satisfactory to the Issuer in connection with
sales under Rule 144;

 

(iv)          the sale is a transaction that does not require registration under
the U.S. Securities Act or any applicable state securities laws, and it has
prior to such sale furnished to the Issuer an opinion of counsel to that effect
reasonably satisfactory to the Issuer; or

 

(v)           the sale is made pursuant to a registration statement that has
been declared effective under the U.S. Securities Act with respect to the
securities being sold; and

 

7

--------------------------------------------------------------------------------


 

(b)                                 the Issuer will not register the securities
for resale and, as such, the Securities may not be resold by the Subscriber,
except pursuant to an exemption contained in the Applicable Securities Laws,
which may not be available;

 

(c)                                  Legends on Certificates

 

(i)                                     Each certificate representing the Notes
and the Underlying Shares shall bear a legend in substantially the following
form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”), OR ANY
STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THESE SECURITIES, AGREES
FOR THE BENEFIT OF [ISSUER] THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED ONLY: (A) TO [ISSUER], (B) OUTSIDE THE UNITED STATES IN
ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES ACT
(“REGULATION S”), (C) IN ACCORDANCE WITH (1) RULE 144A UNDER THE U.S. SECURITIES
ACT, IF AVAILABLE, OR (2) RULE 144 UNDER THE U.S. SECURITIES ACT, IF AVAILABLE,
(D) UNDER AN EFFECTIVE REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT, OR
(E) IN ANOTHER TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S.
SECURITIES ACT, AND IN EACH CASE IN ACCORDANCE WITH APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES; PROVIDED THAT IN THE CASE OF TRANSFERS
PURSUANT TO (C)(2) OR (E) ABOVE, A LEGAL OPINION SATISFACTORY TO [ISSUER] MUST
FIRST BE PROVIDED.

 

provided that, if the Underlying Shares are being sold outside of the United
States in accordance with Rule 904 of Regulation S at a time when Issuer is a
“foreign issuer” as defined in Rule 902 of Regulation S, the legend may be
removed by providing a duly completed and signed declaration to Issuer’s
transfer agent for the Underlying Shares, or such other organization or entity
performing such functions for Issuer (the “Transfer Agent”) to the following
effect (or as the Issuer may from time to time prescribe) and, if required by
the Transfer Agent, an opinion of counsel of recognized standing satisfactory to
the Transfer Agent, acting reasonably, that such legend is no longer required
under the applicable requirements of the U.S. Securities Act:

 

“The undersigned seller (i) acknowledges that the sale of the securities of
[Issuer] to which this declaration relates is being made in reliance on Rule 904
of Regulation S (“Regulation S”) under the United States Securities Act of 1933,
as amended (the “U.S. Securities Act”) and (ii) certifies that: (A) it is not an
affiliate (as defined in Rule 405 under the U.S. Securities Act) of [Issuer];
(B) the offer of the securities was not made to a person in the United States
and either (1) at the time the buy order was originated, the buyer was outside
the United States, or the seller and any person acting on its behalf reasonably
believed that the buyer was outside the United States, or (2) the transaction
was executed on or through the facilities of the TSX, and neither the seller nor
any person acting on its behalf knows that the transaction has been prearranged
with a buyer in the United States; (C) neither the seller nor any affiliate of
the seller nor any person acting on any of their behalf has engaged or will
engage in any “directed selling efforts” (as such term is defined in Regulation
S) in the United States in connection with the offer and sale of the securities;
(D) the sale is bona fide and not for the purpose of “washing off” the resale
restrictions imposed because the securities are “restricted securities” (as that
term is defined in Rule 144(a)(3) under the U.S. Securities Act); (E) the seller
does not intend to replace the securities sold in reliance on Rule 904

 

8

--------------------------------------------------------------------------------


 

of Regulation S with fungible unrestricted securities; and (F) the contemplated
sale is not a transaction, or part of a series of transactions which, although
in technical compliance with Regulation S, is part of a plan or scheme to evade
the registration provisions of the U.S. Securities Act.”;

 

and provided further, that if any Underlying Shares are being sold to a
purchaser in the United States in accordance with Rule 144 under the U.S.
Securities Act, the legend may be removed by delivery to the Transfer Agent of
an opinion of counsel of recognized standing, satisfactory to the Issuer, acting
reasonably, to the effect that the legend is no longer required under applicable
requirements of the U.S. Securities Act;

 

(ii)           the certificates representing Notes also will bear the following
legend denoting the restrictions on transfer under Applicable Securities Laws
(including, but not limited to, National Instrument 45-102 — Resale of
Securities):

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY OR ANY COMMON SHARES ISSUED ON A CONVERSION OF ANY
PRINCIPAL AMOUNT OF THIS SECURITY (OR INTEREST THEREON)  BEFORE [INSERT THE DATE
THAT IS FOUR MONTHS AND A DAY AFTER THE DISTRIBUTION DATE OF NOTES].

 

and, if at the date of the conversion of Notes the applicable restriction period
has not expired, the certificates representing the Underlying Shares will bear
such legend as well; and

 

(iii)          in addition to the foregoing legends, the certificates
representing the Underlying Shares shall, until the date that is four months and
a day after the Closing Date, bear, in addition to any legend(s) required by
Canadian securities laws and policies, the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE (“TSX”); HOWEVER, SAID SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF THE TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY
ANY CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT “GOOD DELIVERY” IN
SETTLEMENT OF TRANSACTIONS ON THE TSX.

 

(d)           the Subscriber will not sell, assign or transfer the Securities
except in accordance with the provisions of Applicable Securities Laws and
Exchange rules, if applicable, that are in effect as the time of such sale,
assignment or transfer.

 

7.2   At any time when the Issuer is neither subject to and in compliance with
Section 13 or 15(d) of the United States Securities Exchange Act of 1934, as
amended (the “Exchange Act”), nor exempt from the filing requirements of the
Exchange Act pursuant to Rule 12g3-2(b) thereunder, the Issuer agrees to furnish
holders and prospective purchasers of Notes with the information required by
Rule 144A(d)(4) under the U.S. Securities Act.

 

7.3   The Subscriber also acknowledges that it has been advised to consult its
own legal advisors with respect to applicable resale restrictions and that it is
solely responsible (and the Issuer is not in any manner responsible) for
complying with such restrictions.

 

9

--------------------------------------------------------------------------------


 

8.0     MISCELLANEOUSEXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, THE
SUBSCRIBER AGREES THAT THIS SUBSCRIPTION FOR AND OFFER TO PURCHASE NOTES IS MADE
FOR VALUABLE CONSIDERATION AND MAY NOT BE WITHDRAWN, CANCELLED, TERMINATED OR
REVOKED BY THE SUBSCRIBER.

 

8.1       This Agreement, which includes any interest granted or right arising
under this Agreement, may not be assigned or transferred.

 

8.2           Except as expressly provided in this Agreement, the Arrangement
Agreement and the Convertible Note Certificate, and in the agreements,
instruments and other documents contemplated or provided for herein and therein,
this Agreement contains the entire agreement between the parties with respect to
the Private Placement and there are no other terms, conditions, representations
or warranties whether expressed, implied, oral or written, by statute, by common
law, by the Issuer, or by anyone else.

 

8.3           The parties may amend this Agreement only in writing.

 

8.4           This Agreement inures to the benefit of and is binding upon the
parties and, as the case may be, their respective heirs, executors,
administrators and, successors.

 

8.5           The parties hereto each covenant and agree to execute and deliver
such further agreements, documents and writings and provide such further
assurances as may be required by the parties to give effect to this Agreement
and without limiting the generality of the foregoing to do all acts and things,
execute and deliver all documents, agreements and writings and provide such
assurances, undertakings, information and investment letters as may be required
from time to time by all regulatory or governmental bodies or stock exchanges
having jurisdiction over the Issuer’s affairs or as may be required from time to
time under the Applicable Securities Laws, including without limitation to the
Exchange.

 

8.6           This Agreement may be executed in counterparts, each of which when
delivered will be deemed to be an original and all of which together will
constitute one and the same document and the Issuer will be entitled to rely on
delivery by facsimile machine or email of an executed copy of this Agreement,
and acceptance by the Issuer of such facsimile or email copy will be equally
effective to create a valid and binding agreement between the Subscriber and 
the Issuer as if the Issuer had accepted the Agreement originally executed by
the Subscriber.

 

8.7           It is the Subscriber’s express wish that all documents evidencing
or relating in any way to the sale of Notes be drafted in the English language
only.  Chaque acheteur des valeurs mobilières reconnaît que c’est sa volonté
expresse que tous les documents faisant foi ou se rapportant de quelque manière
à la vente des valeurs mobilières soient rédigés uniquement en anglais.

 

(Remainder of page intentionally left blank)

 

10

--------------------------------------------------------------------------------


 

SCHEDULE “A”

 

TERM SHEET

 

--------------------------------------------------------------------------------


 

ECU Silver Mining Inc.

Convertible Senior Unsecured Notes

 

Proposed Terms and Conditions
(all dollar amounts herein refer to Canadian currency)

 

June 24, 2011

 

Issuer:

 

ECU Silver Mining Inc. (the “Company”)

 

 

 

Buyer:

 

Golden Minerals Company (the “Holder”)

 

 

 

Issue:

 

Offering of Convertible Senior Unsecured Notes (the “Notes”)

 

 

 

Form of Offering:

 

Private placement (the “Placement”)

 

 

 

Issue Amount:

 

15,000 Notes

 

 

 

Issue Price:

 

$1,000 per Note

 

 

 

Maturity Date:

 

June 30, 2012, provided that if the Maturity Extension Option is exercised, the
date of maturity of the Notes will be December 31, 2012 (such date on which the
Notes mature is herein referred to as the “Maturity Date”).

 

 

 

Maturity Extension Option:

 

The Company will have the option to extend the maturity of the Notes by 6 months
(the “Extension Term”) for a cash payment equal to 4% of the face value of the
then outstanding Notes, payable on the day the extension option is exercised. 
The Company can exercise this option by giving written notice to the Holder up
to and including May 31, 2012.

 

 

 

Coupon:

 

0.0% during the period from the date of the issue of the Notes until June 30,
2012. If the Company exercises the Maturity Extension Option, the coupon will
increase from 0.0% to 10.0% per annum during the Extension Term, with interest
being payable monthly in arrears on the last day of each month during the
Extension Term, computed on the basis of a 360-day year composed of twelve
30-day months.

 

 

 

Proceeds and Payment:

 

The aggregate proceeds from the Placement will be $15,000,000 and will be
payable in full in cash on Closing.

 

 

 

Use of Proceeds:

 

To be governed by the terms of an escrow agreement to be entered into between
the Company, the Holder and a mutually agreed escrow agent, giving effect to the
terms and conditions set forth in Exhibit A attached hereto and incorporated by
reference herein.

 

 

 

Conversion Rights:

 

Each Note will be convertible at the option of the Holder at any time prior to
5:00 p.m. (Toronto time) on June 29, 2012 into 1,032 Common Shares, which is
equivalent to a conversion price of $0.969 per Common Share (the “Conversion
Price”), or such other number of Common Shares and Conversion Price as is
acceptable to the TSX.   The Holder’s conversion rights will be terminated
during the Extension Term.  Upon conversion, the Holder will receive from the
Company any accrued and unpaid interest on the Notes up to but excluding the
date of conversion.

 

 

 

Leak-out Provision:

 

 

In the event the Holder converts the Notes in whole or in part, the Holder will
not directly or indirectly, offer for sale, sell assign, pledge, issue,
distribute, grant any

 

--------------------------------------------------------------------------------


 

 

 

option or enter into any contract for sale of or otherwise dispose of (any such
action a “Transfer”) on any given day more than 10% of the average daily trading
volume of the shares of the Company on the TSX over the prior 30 business days.

 

 

 

Conversion Adjustments:

 

The Note certificate (the “Note Certificate”) will provide for the adjustment of
the Conversion Price in certain events including, without limitation,

(i) the subdivision or consolidation of the outstanding Common Shares;

(ii) the issue of Common Shares (or securities convertible into Common Shares)
by way of stock dividend or other extraordinary distribution;

(iii) the issue of rights, options or warrants to all or substantially all of
the holders of Common Shares entitling them to acquire Common Shares or other
securities convertible into Common Shares at less than 95% of the then market
price which rights or warrants are exercisable for not more than 90 days;

(iv) the distribution to all or substantially all of the holders of Common
Shares of any securities or assets;

(v) the payment to all or substantially all of the holders of Common Shares in
respect of an issuer bid for Common Shares by the Company to the extent that the
market value of the payment exceeds the then market price of the Common Shares
on the date of expiry of the bid; and (vi) the payment of cash dividends.

 

 

 

Redemption:

 

 

After the record date for the Target Meeting, as defined in the Arrangement
Agreement, the Notes will be redeemable at any time prior to the Maturity Date
at the option of the Company at 100% of the face value of the Notes plus accrued
and unpaid interest. 

 

 

 

Fundamental Change:

 

 

A Fundamental Change will be deemed to occur upon

(i) a “Change in Voting Control” of 50% or more of the Common Shares other than
pursuant to the Arrangement Agreement;

(ii) current directors of the Company cease to constitute at least a majority of
the board of directors of the Company; or

(iii) the approval of a plan relating to the liquidation or dissolution of the
Company by the Company or its shareholders.

 

Upon a Fundamental Change, the Holder will have the right to require the Company
to repurchase the Notes, in whole or in part, in cash at a price equal to 100%
of the principal amount of the Notes plus accrued and unpaid interest thereon,
provided that immediately prior to completion of a Fundamental Change, the
Holder will have the right, subject to receipt of any required regulatory
approvals, to convert the Notes into that number of additional Common Shares at
a ratio to be determined between the Company and the Holder pursuant to a
make-whole table to be included in the Note Certificate.

 

 

 

Events of Default:

 

Customary Events of Default as well as cross-defaults to the Arrangement
Agreement and the Subscription Agreement.

 

 

 

Ranking:

 

The Notes will be direct senior unsecured indebtedness of the Company, ranking
equally and ratably with all other senior unsecured indebtedness and senior to
all subordinated indebtedness of the Company.

 

 

 

Taxes:

 

Subject to the following sentence, all payments (including deemed dividends)
shall be made free and clear of all withholding taxes or deductions of any kind
whatsoever present and future.  Payments occurring on or prior to June 30, 2012,
or relating to any time on or prior to such date but paid after June 30, 2012,
shall be grossed-up by the Company in the event of withholding taxes (as to 50%
of the amount of such withholding taxes) or other deductions, and payments
occurring after June 30, 2012

 

--------------------------------------------------------------------------------


 

 

 

and relating to any time after such date shall be grossed-up by the Company in
the event of withholding taxes (as to 100% of the amount of such withholding
taxes) or other deductions.

 

 

 

Condition to Announcement:

 

 

Announcements by the parties of these transactions will be subject to:

 

·                  execution of a definitive subscription agreement for the
Placement containing the usual representations, warranties, acknowledgements and
agreements (the “Subscription Agreement”); and

·                  execution of a definitive arrangement agreement (the
“Arrangement Agreement”) in connection with the business combination between the
Company and the Holder.

 

 

 

Conditions to Closing:

 

 

The Placement shall be subject to receipt of any required regulatory or other
approvals, consents or authorizations (including, without limitation, the
conditional approval of the Toronto Stock Exchange in connection with the
listing of the Common Shares into which the Notes are convertible) of any
governmental or regulatory authority or under any agreements to which the
Company or the Holder are subject where the failure to obtain such approval
would materially affect the Company or the Holder.

 

Each of the Arrangement Agreement and the Subscription Agreement shall be in
full force and effect and neither the Holder nor the Company shall be in
material breach of any representation, warranty or covenant made by it in either
the Arrangement Agreement or the Subscription Agreement.

 

 

 

Closing Date:

 

The date that is ten days following the date of the Subscription Agreement.

 

 

 

Non-Binding:

 

It is expressly understood that this summary of proposed terms is solely a
non-binding expression of interest, is not an offer and does not create any
legally binding obligations on any party. It is expressly understood that
neither the Holder nor the Company is obligated to proceed with any proposed
transaction and that no binding agreement will exist unless and until such time
as diligence has been completed, board approvals obtained, and mutually
acceptable transaction documentation (including the Subscription Agreement, the
Arrangement Agreement and the Note Certificate) has been finalized and executed
by the parties, which documentation may or may not contain the terms outlined in
these proposed terms.

 

--------------------------------------------------------------------------------


 

ECU Silver Mining Inc.

Convertible Senior Unsecured Notes

 

Exhibit A — Limitations on Uses
(all dollar amounts herein refer to Canadian currency)

 

June 24, 2011

 

Guiding Principals

 

·                  ECU Silver Mining Inc. (“ECU”) shall rely on operating cash
flow, including cash flow generated from the sale of concentrates and doré
produced at the Velardeña Property, as the primary source of funding ECU’s
operations.

 

·                  To the extent ECU’s operating cash flow is inadequate to fund
the operating and capital cash requirements, ECU may use the proceeds from the
Notes issuance to fund such shortfall.

 

·                  ECU and Golden Minerals Company (the “Holder”) acknowledge
that ECU shall maintain a cash balance of no less than $1.0 million at all
times; provided, however, that failure by ECU to maintain such minimum balance
shall not constitute a breach of this Exhibit A.

 

 

 

Permitted Uses

 

·                  Permitted uses (the “Permitted Uses”) of Escrowed Proceeds
(defined below) shall include the following costs and expenses reasonably
estimated by ECU to be incurred by it within 30 days following a request for
disbursement from the Escrowed Proceeds:

 

·                  expenses associated with development, exploration, operating
and general and administrative costs (including base salaries and employee
benefits) relating to the development and operating activities at the Velardeña
Property;

 

·                  general and administrative expenses, including base salaries,
employee benefits and the various expenses incurred in connection with the
transactions contemplated by the Arrangement Agreement, dated June 24, 2011, by
and between Holder and ECU;

 

·                  Regularly scheduled principal and interest payments on arm’s
length indebtedness existing at the date of the Notes issuance; and

 

·                  Such other expenditures (including funding any deficit in the
minimum cash balance) as may be approved by the Holder.

 

·                  Unless approved by the Holder, Escrowed Proceeds shall not be
used for payments to employees, officers or directors other than for base
salaries, including employee benefits, in the ordinary course.  Bonus payments,
severance payments, change of control payments, or other termination or
extraordinary payments shall not be considered compensation in the ordinary
course.

 

 

 

Escrow

 

·                  The proceeds from the Notes shall be deposited in an escrow
account (the “Escrowed Proceeds”).

 

·                  The escrow agent (the “Escrow Agent”), to be appointed upon
the mutual consent of ECU and the Holder, shall disburse the Escrowed Proceeds
in accordance with the escrow agreement to be entered into in connection with

 

--------------------------------------------------------------------------------


 

 

 

the Notes issuance.

 

 

 

Disbursement of Escrowed Proceeds

 

·                  Use of Escrowed Proceeds from the escrow account will be
controlled by the following cash draw process:

 

I.                 Draw requests will be in increments of no fewer than $250,000
until all of the Escrowed Proceeds have been drawn.  The last draw may be for
less than $250,000 if it represents the remaining Escrowed Proceeds in the
escrow account.

 

a.               The initial draw request from the escrow account must include a
schedule of cash payments (including, for greater certainty, the Permitted Uses
thereof) to be made with the following detail provided:

 

1.               All individual payments equal to or greater than $15,000 to any
one payee must be separately highlighted, with the expected payment date listed;

 

2.               Total payments to any one payee of less than $15,000 can be
grouped together into one “other” amount except that should such amount exceed
$50,000, payments to any one payee for less than $15,000 should be separately
identified, in order of largest to smallest, until the aggregate of all
remaining payments to any one payee for less than $15,000 totals $50,000 or
less;

 

3.               Notwithstanding 2. above, payments to any of the following
payees must be separately identified, regardless of amount:

 

(a)               All payments made to employees or directors other than for
normal payroll or employee benefit plans.  For clarity, bonuses,  severance or
other termination or extraordinary payments will not be considered normal
payroll;

 

(b)              Any amounts paid on indebtedness of the Company; and

 

(c)               Any amounts paid to any government official or institution.

 

b.              All subsequent draw requests must be prepared in the same manner
as the initial draw request and be accompanied by an additional schedule
reconciling actual spending to the amounts forecast in previous draw requests
submitted and approved by the Holder.   Line item variances greater than $10,000
or 10% of the amount forecast must include explanations as to the cause of the
variance.  If additional amounts remain to be paid on items included in a
previous draw request, a forecast should be made of the expected amount and time
for the payment.

 

·                  If, within 5 business days after receiving a disbursement
request, (i) the Holder

 

--------------------------------------------------------------------------------


 

 

 

approves the disbursement of the requested amount of Escrowed Proceeds or does
not file a claim of default (a “Claim of Default”) with the Escrow Agent and
ECU, the Escrow Agent shall disburse the Escrowed Proceeds immediately following
approval of the Holder or the lapse of 5 calendar days, whichever is sooner, or
(ii) the Holder has rejected a disbursement request by filing a disapproval
notice (a “Disapproval Notice”) with the Escrow Agent and ECU on the basis that
all or a portion of such request is not for a Permitted Use, the requested funds
which are alleged not to be for a Permitted Use will not be disbursed.

 

 

 

Events of Default

 

·                  In an “Event of Default,” the Escrow Agent shall suspend all
further disbursements of the Escrowed Proceeds and, at the request of the
Holder, return all remaining Escrowed Proceeds to the Holder, provided that the
Notes relating to the returned Escrowed Proceeds shall automatically be
cancelled.

 

·                  An Event of Default shall include the following:

 

·                  ECU fails to materially comply with the process contemplated
herein; or

 

·                  distributed Escrowed Proceeds are applied toward expenses
other than  for Permitted Uses or in material variance from what was set forth
in the applicable disbursement request.

 

·                  In order to claim an Event of Default, the Holder must file a
Claim of Default with the Escrow Agent and ECU detailing the reasons for the
alleged default.

 

·                  Upon receipt of a Claim of Default or Disapproval Notice, ECU
shall have 15 calendar days to file with the Escrow Agent and the Holder a
challenge to the Claim of Default or Disapproval Notice and / or cure the
alleged default (the “Challenge”).  Any Challenge shall be accompanied by a
detailed explanation for the reasons therefore.  If the Holder does not dispute
ECU’s Challenge within 5 calendar days, the Claim of Default or the Disapproval
Notice will be deemed to have been withdrawn with prejudice.

 

·                  In the absence of a Challenge, the Claim of Default shall
automatically become an Event of Default or the Disapproval Notice shall be
deemed final and binding.

 

·                  If the Holder files a response to the Challenge within the
prescribed time period (the “Holder Response”), the dispute will be referred to
a mutually acceptable third-party arbiter (the “Arbiter”) within 3 days of the
Holder Response and

 

(a)                    with respect to a Claim of Default, all further
disbursements of Escrowed Proceeds shall be stayed until final resolution of the
Claim of Default; and

(b)                   with respect to a Disapproval Notice, the requested funds
which are alleged not to be for a Permitted Use shall be stayed until final
resolution of the Disapproval Notice.

 

·                  The Arbiter will be charged with evaluating the Claim of
Default or Disapproval Notcie, as the case may be, the Challenge, and the Holder
Response and finalizing a decision within 30 calendar days of being engaged,
such decision to be final and non-appealable.

 

--------------------------------------------------------------------------------


 

 

 

·                  The costs and expenses of the Arbiter shall be borne by the
losing party or, where the Arbiter’s decision takes exception to each of the
parties’ positions, by both parties equally.

 

--------------------------------------------------------------------------------